DETAILED ACTION
Notice to Applicant
The following is an Examiner's Amendment and Statement of Reasons for Allowance in response to Applicant’s reply dated 02/18/2021 and communication with Applicant Representative Lincoln S. Essig, Reg. No. 59,362 on 04/09/2021 (see attached Interview Summary). 

Status of Claims
Applicant’s amendment amended claims 21-23 and added new claims 24-40. Claims 22, 29, 31, 33, and 40 are now amended with the examiner’s amendment below. Claims 1-20 were previously cancelled. Claims 21-40 are pending and now allowed.  

Response to Amendment
The non-statutory double patenting rejection(s) of claims 21-23 are withdrawn in view of the terminal disclaimer filed 02/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent No. 9,785,956.
The 35 U.S.C. 112(b) rejection(s) of claims 22 and 23 are withdrawn in view of the amendments to the claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Lincoln S. Essig, Reg. No. 59,362 on 04/09/2021.

In the Claims
Please amend claims 22, 29, 31, 33, and 40 of the application as follows:

A method of enhancing a lead exchange process, the method comprising: 
receiving input for a set of input parameters, wherein the set of input parameters correspond to a set of lead parameters of a matrix, the matrix comprising:
a first array storing a first quality index for a plurality of leads and a matrix-specific process for calculating the first quality index for the plurality of leads, and
a plurality of second arrays, each second array corresponding to a lead of the plurality of leads and comprising:
a plurality of first cells, each first cell comprising a lead parameter of a plurality of lead parameters of the lead and a parameter-specific process corresponding to the lead parameter, and
a second cell storing a first lead quality index for the lead and a lead-specific process for calculating the first lead quality index,
replacing, using one or more processors, the set of lead parameters with the set of input parameters;
calculating a second lead quality index for each lead of a set of leads of the plurality of leads, wherein each lead of the set of leads includes one or more input parameters of the set of input parameters that replaced one or more lead parameters of the each lead, wherein the second lead quality index of a particular lead is calculated using the first lead quality index of the particular lead, the one or more lead parameters of the particular lead, and the one or more input parameters that replaced the one or more lead parameters of the particular lead, wherein the second lead quality index for [[a]] the particular lead is calculated without using lead parameters of the particular lead that are unaffected by the one or more input parameters; 
for each second array corresponding to a lead of the set of leads, replacing in the second cell of the respective second array, the first lead quality index with a respective second lead quality index;
calculating, using the one or more processors, a second quality index for the plurality of leads using only the first quality index for the plurality of leads, each calculated second lead quality index, and each first lead quality index that was used to calculate at least one second lead quality index; and


29. The method of claim 21, wherein processing the set of input parameters in an incremental fashion comprises:
replacing, using the one or more processors, the set of lead parameters with the set of input parameters;
calculating a second lead quality index for each lead of a set of leads of the plurality of leads, wherein each lead of the set of leads includes one or more input parameters of the set of input parameters that replaced one or more lead parameters of the plurality of lead parameters of the each lead, wherein the second lead quality index of a particular lead is calculated using only the first lead quality index of the particular lead, the one or more lead parameters of the particular lead, and the one or more input parameters that replaced the one or more lead parameters of the particular lead; 
for each second array corresponding to a lead of the set of leads, storing in the first cell of the each second array, the respective second lead quality index;

calculating in real-time, using the one or more processors, a second quality index for the plurality of leads using only the first quality index for the plurality of leads, each calculated second lead quality index, and each first lead quality index that was used to calculate at least one second lead quality index; and
storing the second quality index for the plurality of leads in the first array.

31. The method of claim 22, wherein the set of input parameters are received via one or more pluggable sub-processes.

The method of claim 22, wherein the plurality of lead parameters of each lead of the plurality of leads are grouped into a category of a set of categories, the 

The method of claim 23, wherein the plurality of replacement input parameters are received via one or more pluggable sub-processes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner notes the claim interpretation described in detail in the previous office action dated 08/18/2020 p. 2-3. 
Regarding patent eligibility, as described in the previous Office Action (p. 16) and reiterated herein, the claims when analyzed under 35 U.S.C. 101 and the framework set forth in the “2019 Revised Patent Subject Matter Eligibility Guidance” issued 7 January 2019 which “(a)ll USPTO personnel,…as a matter of internal agency management, (are) expected to follow” are found to be patent eligible because they set forth a specific method that improves the relevant technology by allowing for quickly calculating new values for large data sets by storing the data in a specifically organized matrix that allows for replacing values in cells, i.e. the parameters, and calculating a new overall quality index (‘second quality index’ in claims 21-22, ‘second matrix-specific value’ in claim 23) by utilizing the first overall quality index (‘a first quality index’  in claims 21-22; ‘a first matrix-specific value’ in claim 23), each new lead quality index for the affected leads (‘a second lead quality index’ in claims 21-22; ‘second array-specific value’ in claim 23), and each original lead quality index used to calculate the corresponding new lead quality indices (‘first lead quality index’ in claims 21-22; ‘first array-specific value’ in claim 23) therefore reducing the amount of calculations necessary when individual parameters are changed  (Applicant’s Specification [0020]: “To dramatically reduce the number of calculations necessary the model, system and method are configured to only recalculate the cell, array value, matrix and multi-dimensional matrix that are affected by the change”, [0022]: “However, if the array would have been 100,000 cells long the reduction in the number of operations in the calculation is very efficient: reducing the number of operations from 99,999 to 2”). 
Although claim 21 does not recite the steps of the incremental updating, i.e. replacing values and recalculating the quality index with a decreased number of calculations (see claims 22-23 reciting at least  “calculating a second lead quality index for each lead” and “calculating, using the one or more processors, a second quality index …” and “determining in real-time, using the one or more processors, a second array-specific value …” and “determining in real-time, using the one or more processors, a second matrix-specific value …” , respectively), claim 21 still recites limitations that set up the specific organization of data in the matrix which enables processing the set of input parameters in an incremental fashion”. 
Claims 21-23 are found to be similar to at least Enfish in setting forth a particular organization of data that improves the functioning of the computer in reducing the number of calculations necessary in iterative or incremental calculations when data is updated (Applicant’s Specification [0020]-[0023] describing how the claimed invention provides an increase in efficiency caused by a significant reduction in the number of calculations allowing for “real-time” updating). Therefore, the claims are found to not be directed to an abstract idea itself because the claims fail to recite an abstract idea falling within the enumerated groupings of abstract concepts set forth in the 2019 Guidance and/or the elements of the claims when considered as a whole are found to be directed to the particular storage and arrangement of data in matrices that significantly reduces the number of calculations necessary when updating large data sets and thus provides a technological improvement (MPEP 2106.05(a)) and/or the claimed invention uses any recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)). 
Therefore, Examiner finds that claims 21-23 are patent-eligible in view of the “2019 Revised Patent Subject Matter Eligibility Guidance”.  

Regarding allowability over the prior art, as described in detail in the previous Office Action (see P.17-22), the closest prior art is found both individually and in combination to fail to teach or reasonably suggest the ordered combination of elements in independent claims 21-23, specifically: 
Zamani et al. US 20090018894 A1 
Rose et al. US 20080201204 A1 describing lead distribution systems and methods to distribute consumer business leads and assess the quality level of the lead source(s) using a table-driven selection system that applies rules across a variety of decision factors including revenue score, calculated margin score, distance, etc. in order to compare and select a destination for the lead (e.g. Fig. 7C, Fig. 8A-8F and [0257]-[0259])
Srinivasan et al. US 20110196716 A1 describing a lead scoring system that generates scores for various constituents, e.g. quality, experience, etc., associated with leads and generates a combined score for each lead, lead data being stored in tables, from the combination of the various constituent scores and corresponding weights (see at least Abstract; Figs. 3, 5, 7, and 11)
Hood et al. US 20090192880 A1 describing a method for providing leads from a trustworthy source by calculating validity scores for each value driver, e.g. parameters, associated with the leads and assigning trust scores to lead sources for the various value drivers, and determining validity score for each lead based on validation ratings from the source, trust scores associated with the source, and aggregated validity ratings from a plurality of users, the lead source being provided an overall validity score based on an average of the validity scores for the various drivers (see at least [0070]; [0074]-[0076]; Figs. 5 and 6)
Crofts US 2015/0046215 A1 (Provisional App. No. 61/864,185) describing categorizing, ranking or presenting individually scored leads based on the sum of various data points and factors including weighting based on user rating determined from a weighted sum of all ratings of the user selling the lead. The user score/rating is determined from an average of the user's sold lead ratings provided by buyers (not calculated lead scores based on various parameters) (see at least [0032]; [0039]; [0054]) (provisional application: see at least [0025]; [0028]; [0032]; [0040]). 
Muncy US 20120179476 A1 describing using predictive analytics to determine the average probability of closing, independent of dealership, based on the predicted consumer's score and multiplying the average probability by the dealer performance index calculated based on various criteria such as period sales, advertising efficiency, etc. to determine a revised probability of lead closing in order to accurately rank one or more 
Naimat et al. US 20050060313 A1 describing receiving sales lead data from a data source and mapping it to a specific data format in order to apply rules to specific attributes of the data in order to score the mapped data and assess the quality of the sales leads individually, the rules being applied to a row of data which includes a number of attributes (see at least Abstract; [0007]; [0019]-[0020]; [0035]; [0038]).
Farkkila US 20100235204 A1 describing hierarchical matrix repository calculations, specifically mapping points of interest (Fig. 2), i.e. business criteria see Figs. 3 and 4, to matrix elements in order to perform matrix operations that allow updating of elements by utilizing element states and aggregating the update of values across a factor family when a first factor is changed and performing matrix operations on weighted values that have internal dependencies which result in an aggregated value for the factor family, e.g. see Fig. 8 showing the hierarchical calculations of the values for factors S1, S2 and S3 which result in a value for G2 -> C1 -> the overall company grade of 7.5 (Abstract; [0026]; [0038]-[0039]; [0041]-[0042]; [0047]; [0061]-[0062]). However, Farkkila fails to describe the combination of elements in claims 21-23 including the particular arrangement of data in the arrays and cells of the matrix, first calculating a “lead quality index”/ “array-specific value” using a lead/array specific process, using the resulting lead/array values to calculate a “quality index”/ “matrix-specific value” using a matrix-specific process and incrementally processing the indices/values including calculating a “second quality index”/ “second matrix-specific value” by only utilizing newly calculated “second lead quality index”/ “second array-specific value”, corresponding previous calculated “first lead quality index”/ “first array-specific value”,  and previous calculated “first quality index”/ “first matrix-specific value”.
Zarpas US 20150082137 A1 describing a table visualization for calculating values across rows and columns of a matrix including adding a new measure that calculates a value as a function of the existing parameters in each row and aggregating values across the columns to determine a total (e.g. Fig. 3B-3C). However, Zarpas fails to describe lead scoring including “lead quality index[es]” or overall “quality index[es]”  of the lead matrix based on at least lead-specific processes and data stored in cells including 
Rankin, Jr. et al. US 20110289106 A1: describing a system and method(s) for generating and exchanging leads based on querying contact records and presenting in a display table retrieved and sorted leads based on matching properties to a query including sorting based on provider quality score.
Anderson et al. US 20090132347 A1: describing system and methods for aggregating and utilizing customer transaction data including performing matrix decomposition to perform dimension reduction on the customer profile attributes derived from customer purchase data associated with the merchant and represented as a large matrix of N records (representing each customer account) and P columns (one for each variable) to generate customer profile vectors representing each of the customers of the merchant and generating a merchant vector based on an average vector value representing all customers of the merchant and using comparisons of the customer vector values and merchant vector value to determine target customers.
Additional relevant prior art describing various methods and systems for calculating scores on the basis of quality, priority, risk, etc. associated with various types of entities and/or describing system(s) and method(s) for matrix calculations and iterative computations of values:
Chen et al. US 8352215 B2 describing a distributed iterative process for updating least squares calculations that includes calculating intermediary values from values stored in rows and adding these values to update the least squares estimate
Pelton US 6735610 B1 describing system and method(s) for reducing latency in determining coefficients of a function associated with signal samples by utilizing pre-calculated values stored in corresponding cells of an array that are added to previous coefficients in order to update the coefficient
Vander Mey et al. US 7822631 B1
Nguyen et al. US 20140278800 A1 describing aggregate severity scores for stores based on quality data event scores (see at least [0008]: “wherein a quality-data event is associated with a severity value and one or more of the location establishments; calculating by the computer system a first aggregate severity value for a first aggregation unit, wherein the first aggregation unit is associated with a first plurality of quality-data events, at least in part based on the severity values of at least one of the first plurality of quality-data events;”) 
Hoke et al. US 20120290400 A1 describing determining vendor priority from an aggregate of customer spend values (see at least [0023]: “The aggregate spend value may be the sum of each payer spend value of each customer payer which makes payment to the target vendor.” ; Abstract; [0024]: “the target vendor priority value is further a function of the aggregate spend value, the aggregate spend frequency, and the payer quantity value”) 
Barry et al. US 20060136324 A1 describing a reverse auction system which rates bidders according to quality and risk based on historical data (see at least Abstract: “After each round, bidders are ranked according to a three-factor evaluation that combines bid price, quality rating, and risk rating and compares them to the supplied customer information.”; [0018]: “For certain types of services, the invention may rate participating bidders according to quality (based on historical service integrity and customer service performance) and risk (based on detailed financial analysis).”; [0150]: “These ratings are based upon objective third-party evaluation of each vendor, and are assigned by the system operator.”)
Francois Olivier US 20030208494 A1 describing a method and system for multi-dimensional analysis of customers using a multidimensional valuation that combines calculated values for various categories of customer data and criteria (see at least [0040]: “The combination of the various dimensional values into a total value for a customer is described further below in relation to FIG. 4.”; [0041]; Fig. 2) 
Lead Liaison, "Building your Lead Scoring Matrix: What to Include". Best Practices, Lead Scoring, Revenue Generation Blog. 2013. (https://www.leadliaison.com/best-practices/building-your-lead-scoring-matrix-what-to-include/ )
Alfonso et al. US 20110106607 A1: describing system and method(s) for arranging customer data in matrix for calculating customer scores but failing to describe at least any incremental updating as claimed or the calculating of an overall matrix quality index based on a combination of individual array lead quality indexes. 
Tollinger et al. US 20090030779 A1: describing system and method(s) of scoring merchants according to filtering criteria, the filter criteria values represented in matrices, each criteria having a respective weight, normalized, and used in calculating total scores for each merchant, e.g. array values. 
Brandt et al. US 6377993 B1: describing system and methods for web based data management reports and arranging the customer report data in a table arrangement having column and row derived values, including lines for totaling and subtotaling values and calculating averages or percentages of column values, etc. 
Chau et al. US 9665874 B2: describing systems and methods for tailoring marketing by analyzing customer transaction data, including demographics and item data, and calculating customer relevance values for each customer for respective merchants by aggregating or summing values represented in a matrix to calculate the total CRV of the customer for the merchant in order to rank recommended merchants by relevance. 
KR101581970B1 describing system and method(s) of multi-client access and updating of table values including local and master copy synchronization using data element identifiers, tables including columns and rows with column values having respective formulas and a total value for the column, the total values being updated by adding new rows and the corresponding new value to existing values and updating the total (Fig. 5-7). 
Chotai et al. US 20140188969 A1 describing efficient updates of a symmetric bit matrix by changing only the column bits that correspond to changed row bits

However, Examiner finds that the above identified prior art, and the other prior art of record, both individually and in combination fail to teach or suggest the ordered combination of elements in independent claims 21-23. 
With respect to claim 21, the prior art fails to teach or suggest the combination of elements in the claim including calculating a matrix-specific overall quality index, across the plurality of leads, by using a plurality of calculated individual lead quality indices (i.e. calculating a first quality index for the plurality of leads using the matrix-specific process, wherein the first quality index for the plurality of leads is calculated using the first lead quality index for each lead of the matrix”), the individual lead quality indices being calculated using the corresponding lead-specific processes and input parameters (i.e. “calculating, using the one or more processors, a first lead quality index for each lead of the plurality of leads using the lead-specific process corresponding to the each lead, wherein the first lead quality index for the each lead is determined using the lead parameter of each second cell of a respective second array”), stored in particular cells and arrays of the matrix for use in calculating the overall quality index (i.e. “storing in the first cell of each second array of the plurality of second arrays, a corresponding first lead quality index”), and processing new parameters incrementally (i.e. “processing the set of input parameters in an incremental fashion”). 
Claim 22 further narrows the subject matter in claim 21 by reciting the particular steps of the “incremental” processing that includes recalculating the individual lead quality index using the retrieved different parameters, the first lead quality index and only the input parameters affected by the different parameters (i.e. “Calculating a second lead quality index for each lead of a set of leads of the plurality of leads, wherein each lead of the set of leads includes one or more input parameters of the set of input parameters that replaced one or more lead parameters of the each lead, wherein the second lead quality index of a particular lead is calculated using the first lead quality index of the particular lead, the one or more lead parameters of the particular lead, and the one or more input parameters that replaced the one or more lead parameters of the particular lead, wherein the second lead quality index for the particular lead is calculated without using lead parameters of the particular lead that are unaffected by the one or more input parameters”) and recalculating the overall/matrix quality index using only the original/first overall quality index, each calculated second lead quality index, and each first lead quality index used to calculate the corresponding second lead quality index(es) (i.e.  “calculating, using the one or more processors, a second quality index for the plurality of leads using only the first quality index for the plurality of leads, each calculated second lead quality index, and each first lead quality index that was used to calculate at least one second lead quality index”) and therefore the prior art further fails to teach or suggest the combination of elements in the claim. 
determining in real-time, using the one or more processors, a second array-specific value for each non-dominant array that comprises one or more replacement input parameters of the plurality of replacement input parameters using only the first array-specific value, the one or more replacement input parameters, and one or more input parameters of the plurality of input parameters that were replaced by the one or more replacement input parameters” and “determining in real-time, using the one or more processors, a second matrix-specific value for each matrix that comprises one or more second array-specific values using only the first matrix-specific value of the each matrix, the one or more second array-specific values, and one or more first array-specific values that were replaced by the one or more second array-specific values”. Therefore, similar to claim 22 above, the prior art both individually and in combination further fails to teach or reasonably suggest the ordered combination of elements in independent claim 23. 
Furthermore, neither the prior art, the nature of the problem, nor the knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine the prior art teachings in an attempt to render the claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Examiner, Art Unit 3624